EXHIBIT 10.33

AMERICAN EXPRESS SUPPLEMENTAL RETIREMENT PLAN

(As amended and restated effective as of January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

HISTORY AND EFFECTIVE DATES

   1

Section 1.1

   History    1

Section 1.2

   Effective Date    2

Section 1.3

   Transition Rules    2

ARTICLE 2

     

DEFINITIONS

   3

Section 2.1

   Definitions    3

Section 2.2

   Qualified Plan Definitions    7

Section 2.3

   Gender and Number    7

ARTICLE 3

     

ADMINISTRATION

   7

Section 3.1

   Administrator    7

Section 3.2

   Authority    7

ARTICLE 4

     

SUPPLEMENTAL BENEFITS

   7

Section 4.1

   Eligibility    7

Section 4.2

   Participation    7

Section 4.3

   Benefits Under the RP    8

Section 4.4

   Benefits in Excess of Limits Under the RSP    9

Section 4.5

   Crediting of Account    11

Section 4.6

   Supplemental Benefits Payment Election    13

Section 4.7

   Supplemental Account Investment & Earnings    14

Section 4.8

   Special Restrictions    15

ARTICLE 5

     

ELECTIVE DEFERRALS

   16

Section 5.1

   Eligibility    16

Section 5.2

   Participation    17

Section 5.3

   Deferrable Compensation    17

Section 5.4

   Deferral Benefits Election    18

Section 5.5

   Crediting of Deferral Accounts    19

Section 5.6

   Account Earnings    19

ARTICLE 6

     

PAYMENT OF BENEFITS

   19

Section 6.1

   Supplemental Account    19

Section 6.2

   Deferral Account    20

Section 6.3

   Designation of Beneficiaries    21

 

i



--------------------------------------------------------------------------------

Section 6.4

   Death    22

Section 6.5

   Disability    22

Section 6.6

   Unforeseen Emergency    23

Section 6.7

   Company Offset    23

Section 6.8

   Withholding    23

ARTICLE 7

     

CHANGE IN CONTROL

   24

Section 7.1

   Change in Control    24

Section 7.2

   Effect of Change in Control    26

ARTICLE 8

     

CLAIMS PROCEDURES

   29

Section 8.1

   Claim    29

Section 8.2

   Claim Decision    29

Section 8.3

   Request for Review    30

Section 8.4

   Review of Decision    31

Section 8.5

   Arbitration    32

Section 8.6

   Burden of Proof    32

Section 8.7

   Administrator’s Sole Authority    33

ARTICLE 9

     

AMENDMENT & TERMINATION

   33

Section 9.1

   Plan Amendment    33

Section 9.2

   Effect of Plan Termination    33

ARTICLE 10

     

GENERAL PROVISIONS

   33

Section 10.1

   Unfunded Status    33

Section 10.2

   Non-Transferable    33

Section 10.3

   No Right to Continued Employment    33

Section 10.4

   Plan Benefits Not Compensation Under Employee Benefit Plans    34

Section 10.5

   Compliance with Section 409A    34

Section 10.6

   No Guarantee of Tax Consequences    34

Section 10.7

   Limitations on Liability    34

Section 10.8

   Severability    35

Section 10.9

   Captions    35

Section 10.10

   Governing Law    35

 

ii



--------------------------------------------------------------------------------

AMERICAN EXPRESS SUPPLEMENTAL RETIREMENT PLAN

(As amended and restated effective as of January 1, 2009)

ARTICLE 1

HISTORY AND EFFECTIVE DATES

Section 1.1 History.

(a) On November 26, 1973, the Board of Directors (the “Board”) of American
Express Company (“Amex”) authorized and approved the adoption of the American
Express Supplementary Pension Plan (the “Plan”) to supplement retirement
benefits provided under the American Express Retirement Plan and other
retirement and savings plans sponsored by Amex for a select group of management
or highly compensated individuals.

(b) On July 1, 1994, the Board authorized and directed the amendment and
restatement of the Plan pursuant to the provisions of Section 9 thereof. The
Plan was amended and restated generally effective March 1, 1995, and renamed the
American Express Company Supplemental Retirement Plan. The Plan was subsequently
amended through December 31, 2004.

(c) On July 25, 2005, the Board amended and restated the Plan (immediately prior
to such amendment and restatement, the “Prior Plan”), effective January 1, 2005.
Except as otherwise expressly provided herein, Participants who were in “pay
status” as of January 1, 2005 continue to have the payment of their benefits
governed solely by the terms of the Prior Plan; provided, however, that
effective with payments made in calendar year 2006 and thereafter, payments
other than monthly annuity payments which would have been made on April 1 of any
year under the Prior Plan are made on July 1 of such year. Participants who were
not in “pay status” as of January 1, 2005 are governed from and after such date
by the terms of the Plan, as amended and restated, and as further amended and
restated from time to time. For purposes of this section, a Participant was in
“pay status” as of January 1, 2005 if he or she was entitled to benefits under
the Plan as of January 1, 2005, with payments scheduled to begin on or before
April 1, 2005.

(d) Effective as of October 1, 2005, Ameriprise Financial, Inc. (“AFI”) ceased
to be a participating employer in Amex’s tax-qualified retirement plans and the
components of such plans covering AFI participants were transferred to new plans
established by AFI in a transaction that complied with Section 414(l) of the
Internal Revenue Code of 1986, as amended (the “Code”). In connection with that
transaction, the component of the Plan covering AFI participants was similarly
transferred, and active and retired AFI participants and AFI beneficiaries
ceased participation in and no longer have any benefits under the Plan.

(e) Generally effective July 1, 2007, benefit accruals under the American
Express Retirement Plan, as amended (the “RP”) were ceased. In addition,
generally effective as of July 1, 2007, Amex adopted certain changes to the
American Express Incentive Savings Plan, as amended, and renamed such plan the
American Express Retirement Savings Plan (the “RSP”).



--------------------------------------------------------------------------------

(f) On January 22, 2007, the Board amended and restated the Plan, generally
effective July 1, 2007, to reflect the changes made to the RP and the RSP, to
allow for the elective deferral of compensation under the Plan, and to rename
the Plan the American Express Supplemental Retirement Plan.

(g) On November 19, 2007, the Compensation and Benefits Committee (the “CBC”)
approved the First Amendment to the American Express Supplemental Retirement
Plan (the “First Amendment”) to provide for the payment of Plan benefits to
employees of American Express Bank who would be transferring to the buyer in the
sale transaction.

(h) In November 2007, the Employee Benefits Administration Committee (“EBAC”),
pursuant to the authority delegated to it, approved the amendment and
restatement of the Plan to reflect certain non-material amendments thereto. On
November 19, 2007, the CBC approved an amendment to the Plan to provide for
accelerated vesting of ROE interest on Deferral Benefits upon the death or
disability of a Participant. Effective December 31, 2007, the Executive Vice
President of Human Resources, pursuant to the authority delegated to him,
approved the amendment and restatement of the Plan to reflect the amendments
approved by EBAC and the CBC.

(i) Effective March 29, 2008, the Senior Vice President of Human Resources,
Global Compensation & Benefits, pursuant to the authority delegated to him,
added a new Section 4.4(b)(v) and amended Section 4.5(c) to make certain changes
related to the acquisition of GE Corporate Payment Services.

(j) On July 15, 2008, the Vice President of Global Benefits, pursuant to the
authority delegated to him, amended Section 4.4(c) of the Plan to clarify the
calculation of Company Contributions for Additional Years of Service.

(k) The Plan is being amended and restated, effective January 1, 2009, by the
Vice President of Global Benefits, pursuant to the authority delegated to him,
to incorporate the prior amendments made to the Plan during 2008, to make the
changes necessary or advisable for compliance with Section 409A of the Code and
the treasury regulations and other official guidance issued thereunder, and to
make certain other non-material amendments to the Plan.

(l) The Plan has remained in effect since its adoption and has been construed
and operated as a “top-hat plan” under Sections 201(2), 301(a)(3), and 401(a)(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and Section 2520.104-23 of the United States Department of Labor Regulations.

Section 1.2 Effective Date. Except as expressly provided otherwise herein, the
Plan as amended and restated hereby is generally effective January 1, 2009.

Section 1.3 Transition Rules. Each Participant’s accrued benefit under the Prior
Plan as of December 31, 2004 (“Grandfathered Benefits”) was determined by the
Administrator in accordance with Section 409A of the Code and Notice 2005-1.
Except as set forth in Section 1.1(c), Grandfathered Benefits are governed by
and administered in accordance with the Prior Plan; provided, however, that any
election with respect to Grandfathered Benefits may not materially modify the
rights, terms or conditions of the Prior Plan. All other benefits are governed
by and administered solely in accordance with the Plan, as amended and restated
from time to time.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

Section 2.1 Definitions. As used in the Plan, the following terms have the
meanings indicated below:

(a) “Account” means, with respect to a Participant, his or her Deferral Account
and Supplemental Account, collectively.

(b) “Administrator” means the Employee Benefits Administration Committee,
including any individual(s) to whom the Employee Benefits Administration
Committee delegates authority under the Plan, or such other committee or
individual(s) authorized to act as the Administrator by the Committee.

(c) “Affiliate” means any corporation or other trade or business under common
control with Amex, as further defined in the Qualified Retirement Plans.

(d) “Annual Incentive Award” means, for a Plan Year, a performance incentive
bonus award granted to an Employee under the Company’s Annual Incentive Award
Plan, as amended from time to time, or any successor plan thereto, with a
performance period of the Plan Year, or a comparable award issued as a
Qualifying Award to a key employee under the Company’s 1998 Incentive
Compensation Plan, as amended from time to time, or the Company’s 2007 Incentive
Compensation Plan, as amended from time to time, or any successor plan thereto;
provided that the Committee may, in its discretion, designate additional or
different items as Annual Incentive Awards for purposes of the elective
deferrals under Article 5.

(e) “Base Salary” means, with respect to a Participant, as of a specified date,
the annual rate of base salary payable to the Participant as of such date before
any reduction for any amounts deferred by the Participant pursuant to
Section 401(k) or Section 125 of the Code, or pursuant to a Deferral Plan or any
other non-qualified plan which permits the voluntary deferral of compensation.

(f) “Beneficiary” means the individual or entity designated by a Participant in
accordance with procedures established by the Administrator to receive the
Participant’s Supplemental Account or Deferral Account in the event of the
Participant’s death.

(g) “Benefits” means, with respect to a Participant, his or her Deferral
Benefits and Supplemental Benefits, collectively.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the Compensation and Benefits Committee of the Board, or
such successor committee as may be designated by the Board.

 

3



--------------------------------------------------------------------------------

(j) “Company” means Amex, any of its subsidiaries and any Affiliates which have
become participating employers in a Qualified Retirement Plan.

(k) “Deferral Account” means, with respect to a Participant for a given Plan
Year, the book reserve account established by Amex for the Participant for such
Plan Year pursuant to Section 5.5.

(l) “Deferral Benefits” means, with respect to a Participant, the benefits
credited to his or her Deferral Accounts.

(m) “Deferral Distribution” means a distribution to a Participant from his or
her Deferral Accounts.

(n) “Deferral Election” means, with respect to a given Plan Year, an election
made by an eligible Employee with respect to his or her Deferral Account for
such Plan Year under Article 5.

(o) “Deferral Plan” means:

(i) for Plan Years ending on or before December 31, 2007, the American Express
Salary Deferral Plan, the American Express Pay-for-Performance Deferral Programs
and any other similar non-qualified plans for the deferral of compensation
available in such Plan Years; and

(ii) for Plan Years beginning on or after January 1, 2008, Article 5 of this
Plan and such other non-qualified plans or arrangements for the deferral of
compensation as determined by the Administrator, it its sole discretion.

(p) “Disability” has the meaning given such term by Section 409A. Whether a
Participant has a Disability shall be determined in accordance with Section 409A
and the Policy.

(q) “Employee” means an elected or appointed officer of the Company or any other
individual who the Administrator identifies as an employee of the Company, and
whose compensation is reported on a Form W-2, regardless of whether the use of
such form is subsequently determined to be erroneous.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Minimum Schedule Rate” means, for a calendar year, the “Below ROE Target
Range” rate for such calendar year under the metric set forth in Schedule A, as
in effect for that calendar year.

(t) “Moody’s A Rate” means, for a calendar year, the average corporate bond
yield rate for such calendar year, as announced by Moody’s Investor Services for
borrowers rated “A.”

 

4



--------------------------------------------------------------------------------

(u) “Participant” means an Employee who accrues benefits under the Plan;
provided, however, that the term “Participant” as used in Article 4 shall be
limited to the Employees eligible to participate in the Plan with respect to
Supplemental Benefits under Article 4, and the term “Participant” as used in
Article 5 shall be limited to the Employees eligible to participate in the Plan
with respect to Deferral Benefits under Article 5.

(v) “PG Award” means a performance incentive bonus award granted to an Employee
with a performance period longer than one Plan Year. A PG Award for a Plan Year
shall be:

(i) in the case of a PG Award that qualifies as performance-based compensation
for purposes of Section 409A, a PG Award with a performance period ending on the
July 1st or later date of such Plan Year; or

(ii) in the case of a PG Award that does not qualify as performance-based
compensation for purposes of Section 409A, a PG Award with a performance period
beginning on the January 1st of such Plan Year;

provided that the Committee may, in its discretion, designate additional or
different items as PG Awards for purposes of the elective deferrals under
Article 5.

(w) “Plan Year” means,

(i) for Supplemental Benefits under Article 4, the calendar year with reference
to which benefits are determined under the Qualified Retirement Plan; and

(ii) for Deferral Benefits under Article 5, the specified calendar year.

(x) “Policy” means the American Express Section 409A Compliance Policy, as
amended from time to time, and any successor policy thereto.

(y) “Qualified Retirement Plan” means the RP and/or the RSP, as the context may
imply.

(z) “Retirement” means a voluntary Separation from Service by a Participant who
is Retirement Eligible on the date of such Separation from Service.

(aa) “Retirement Eligible” means, with respect to a Participant, he or she is
age 55 or older with ten or more actual or deemed years of service with the
Company.

(bb) “RP-Related Account” means, with respect to a Participant, the book reserve
account established by the Company for the Participant pursuant to Section 4.3.

(cc) “RSP-Related Account” means, with respect to a Participant, the book
reserve account established by the Company for the Participant pursuant to
Section 4.4.

(dd) “RSP Match Percentage” means, with respect to a Participant for a Plan
Year, the maximum Company Matching Contribution percentage that would be
utilized for purposes of the RSP for such Participant for the Plan Year if the
Participant had made the maximum Elective Contribution under the RSP for the
Plan Year.

 

5



--------------------------------------------------------------------------------

(ee) “Schedule Rate” means, for a calendar year, the applicable rate for such
calendar year determined under the metric set forth in Schedule A, as in effect
for that calendar year.

(ff) “Section 401(a)(17) Limitation” refers to the limitation on the dollar
amount of Compensation which may be taken into account under the Qualified
Retirement Plans under Section 401(a)(17) of the Code.

(gg) “Section 409A” means Section 409A of the Code, together with the treasury
regulations and other official interpretations or guidance issued thereunder.

(hh) “Section 415 Limitations” refer to the limitations on benefits for defined
benefit pension plans and defined contribution plans which are imposed by
Section 415 of the Code.

(ii) “Separation from Service” has the meaning given such term by Section 409A.
Whether a Participant has a Separation from Service shall be determined in
accordance with Section 409A and the Policy.

(jj) “Severance Plan” means, collectively, (A) the American Express Senior
Executive Severance Plan, effective January 1, 1994, as amended and restated
effective January 1, 2009, and as further amended from time to time, and any
successor plan thereto, and (B) the American Express Severance Pay Plan,
effective January 1, 1987, as amended and restated effective January 1, 2009,
and as further amended from time to time, and any successor plan thereto.

(kk) “Supplemental Account” means, with respect to a Participant, his or her
RP-Related Account and RSP-Related Account, collectively.

(ll) “Supplemental Benefits” means, with respect to a Participant, the benefits
under his or her Supplemental Account.

(mm) “Supplemental Distribution” means a distribution to a Participant from his
or her Supplemental Account.

(nn) “Supplemental Election” means the election made by a Participant with
respect to his or her Supplemental Account under Section 4.6.

(oo) “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse or the Participant’s dependent (as defined in Section 152
of the Code, without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof),
(ii) a loss of the Participant’s property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined by the
Administrator based on the relevant facts and circumstances and in accordance
with Section 409A.

 

6



--------------------------------------------------------------------------------

Section 2.2 Qualified Plan Definitions. Capitalized terms not otherwise defined
in the Plan shall have the same meaning set forth in the related Qualified
Retirement Plan, to the extent applicable, as the context may imply.

Section 2.3 Gender and Number. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. For all purposes of the Plan, where the context
admits, the singular shall include the plural, and the plural shall include the
singular.

ARTICLE 3

ADMINISTRATION

Section 3.1 Administrator. The Plan shall be administered by the Administrator.

Section 3.2 Authority. Except as otherwise provided by the Committee (but
subject to the limitation on the Committee’s authority under Article 9), the
Administrator shall have full power, authority and discretion to interpret,
construe and administer the Plan, and such interpretation and construction
thereof and actions taken thereunder shall be binding on all persons for the
purposes so stated by the Administrator. The Administrator may correct any
defect, supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent the Administrator deems necessary or desirable. In the
event of a mathematical or accounting error made, or other similar mistake, the
Administrator shall have power in its discretion to cause such equitable
adjustments to be made to correct for such errors as it considers appropriate in
the circumstances. Any decision of the Administrator in the administration of
the Plan shall be final and conclusive and binding upon all Participants and
Beneficiaries.

ARTICLE 4

SUPPLEMENTAL BENEFITS

Section 4.1 Eligibility. Participation in this Plan with respect to Supplemental
Benefits shall be limited to Employees who meet the requirements of Section 4.2,
and shall automatically occur for such Employees, provided that the
Administrator may designate, on a case-by-case basis, Employees or categories of
Employees who shall not be eligible to participate in all or any portion of this
Plan, and provided further, that the determination of eligible Employees shall
be made consistent with the requirement that the Plan be a “top-hat” plan for
purposes of ERISA.

Section 4.2 Participation. To become a Participant in the Plan with respect to
Supplemental Benefits, an Employee must:

(a) be a participant under a Qualified Retirement Plan maintained by the
Company. Participation by an Employee in a Qualified Retirement Plan shall be
determined pursuant to and in accordance with the eligibility criteria
applicable under such Qualified Retirement Plan; and

 

7



--------------------------------------------------------------------------------

(b) for the relevant Plan Year:

(i) be credited with Compensation earned from the Company in an amount in excess
of the applicable Section 401(a)(17) Limitation or accrue benefits under a
Qualified Retirement Plan in excess of the Section 415 Limitation; or

(ii) be classified as a level “Band 50” personnel or greater, as such
classification is defined by the Administrator from time-to-time, and have
deferred Compensation under a Deferral Plan.

Section 4.3 Benefits Under the RP. If a Participant is a participant under the
RP, other than a terminated participant, the Company shall establish an
RP-Related Account for such Participant, which shall be determined as follows:

(a) “Compensation” for RP Credits. For purposes of RP credits under this
Section 4.3, “Compensation” has the meaning given such term in the RP, provided
that the Committee may, in its discretion, designate additional or different
items as Compensation for purposes of this Section 4.3. Effective with the 2003
performance year (which awards were granted in 2004) and thereafter,
“Compensation” for purposes of RP credits under this Section 4.3 shall include
the value of restricted stock awards granted to certain Participants in lieu of
cash supplemental Annual Incentive Awards.

(b) Contribution Credits. There shall be credited to a Participant’s RP-Related
Account for each Plan Year, in accordance with Section 4.5, an amount equal to
the excess, if any, of: (x) the Contribution Credits that would have been
credited to a Participant’s Defined Benefit Account Balance under the RP for the
Plan Year if the Plan’s definition of Compensation was used, the
Section 401(a)(17) Limitation was ignored, and the Participant had not elected
or been required to defer the receipt of any Compensation pursuant to a Deferral
Plan, over (y) the actual Contribution Credits credited to the Participant’s
Defined Benefit Account Balance under the RP for the Plan Year. No credits shall
be made to a Participant’s RP-Related Account pursuant to this Section 4.3(b)
for any pay period ending on or after July 1, 2007.

(c) Benefits Formula. The formula of the benefits for a Plan Year under this
Section 4.3 shall be determined by the Administrator and applied in a uniform
manner for all similarly situated Participants.

(d) Additional Years of Service.

(i) Certain Participants, as determined by the Company in its sole discretion,
may be deemed to have rendered five additional Years of Service under the Plan.
For each such Participant, subject to such terms and conditions as the Company
may impose upon such benefits by special agreement with such Participant (in the
event of a conflict with this Section 4.3(d), such special agreement shall
control), an additional amount shall be credited to the Participant’s RP-Related
Account equal to the excess, if any of: (x) the total cumulative Contribution
Credits that would have been credited to the Participant’s RP-Related Account
under this Section 4.3 had the Participant rendered such additional Years of
Service under the RP, over (y) the actual total cumulative Contribution Credits
credited to the Participant’s RP-Related

 

8



--------------------------------------------------------------------------------

Account under this Section 4.3 as of the date the Participant is eligible for
such benefits under the Plan. Subject to the terms of the special agreement with
each such Participant, such amounts shall be calculated and credited to the
RP-Related Account established for the Participant in accordance with
Section 4.5 under procedures to be determined from time to time by the
Administrator and consistently applied to similarly situated Participants.
Unless otherwise determined by the Administrator or agreed in a special
agreement with the Participant, amounts credited under this Section 4.3(d) shall
be subject to five-year vesting, and such amounts shall be forfeited by the
Participant if the Participant’s service with the Company terminates for any
reason other than death or disability (as defined in the RP) before five years
of actual service have been rendered to the Company by such Participant.

(ii) For each Participant with a special agreement described in
Section 4.3(d)(i) who has not accrued five Years of Service as of July 1, 2007,
the Participant shall be entitled to received the credit described in
Section 4.3(d)(i) for the 2007 Plan Year as if the RP had remained in effect
through December 31, 2007, and the Participant were an active participant in the
RP through such date. Regardless of any special agreement described in
Section 4.3(d)(i), a Participant shall not be entitled to receive any credit
under this Section 4.3 for the 2008 Plan Year or later.

Section 4.4 Benefits in Excess of Limits Under the RSP. If a Participant is a
participant in the RSP, other than a terminated participant, the Company shall
establish an RSP-Related Account for such Participant, which shall be determined
as follows:

(a) “Compensation” for RSP Credits.

(i) Definition. For purposes of RSP credits under this Section 4.4,
“Compensation” has the meaning given the term “Total Pay” in the RSP, provided
that the Committee may, in its discretion, designate additional or different
items as Compensation for purposes of this Section 4.4. Effective July 1, 2007,
“Compensation” for purposes of RSP credits under this Section 4.4 shall include
the value of restricted stock awards granted to certain Participants in lieu of
cash Annual Incentive Awards, subject to the limitation set forth in
Section 4.4(a)(ii).

(ii) Limitation. Effective January 1, 2008, “Compensation” of a Participant for
purposes of RSP credits under this Section 4.4 shall not include any incentive
pay (including the value of any restricted stock awards granted to certain
Participants in lieu of cash Annual Incentive Awards) in excess of one times his
or her Base Salary. For purposes of this provision, a Participant’s Base Salary
shall be determined as of January 1 of each Plan Year. In addition, incentive
pay subject to this limitation shall only be those amounts actually paid in the
Plan Year, regardless of when such amounts were earned.

(b) Contribution Credits. The following amounts shall be credited to the
Participant’s RSP-Related Account for each Plan Year, in accordance with
Section 4.5:

(i) Company Stock Contribution. An amount equal to: (a) one percent of the sum
of: (i) the Participant’s Compensation, calculated without the
Section 401(a)(17) Limitation or Section 415 Limitations, plus (ii) that portion
of a Participant’s

 

9



--------------------------------------------------------------------------------

Compensation deferred during such Plan Year pursuant to a Deferral Plan, minus
(b) the amount actually allocated as a Company Stock Contribution to the account
of the Participant under the RSP. For purposes of this Section 4.4(b)(i), the
Section 401(a)(17) Limitation shall be deemed to apply pro ratably to each
regularly scheduled pay period for each Plan Year. No credits shall be made to a
Participant’s RSP-Related Account pursuant to this Section 4.4(b)(i) for any pay
period ending on or after July 1, 2007.

(ii) Company Profit-Sharing Contribution. An amount equal to: (a) the Company
Profit-Sharing Contribution percentage utilized for purposes of the RSP for that
Plan Year for such Participant times the sum of: (i) the Participant’s
Compensation, calculated without the Section 401(a)(17) Limitation or
Section 415 Limitations, plus (ii) that portion of a Participant’s Compensation
deferred during such Plan Year pursuant to a Deferral Plan, minus (b) the amount
actually allocated as a Company Profit-Sharing Contribution to the Account of
the Participant under the RSP. Unless otherwise expressly provided in the Plan,
benefits credited under this Section 4.4(b)(ii) at the time of a Supplemental
Distribution shall be restricted to a Participant’s vested portion, as
determined under the applicable provisions of the RSP. Any non-vested portion of
such deferred compensation to be paid shall be forfeited.

(iii) Company Matching Contribution.

(A) Before March 15, 2005, an amount equal to that portion of the Company
Matching Contribution that would have been contributed and allocated to the
account of a Participant by the Company as a Matching Contribution on behalf of
a Participant, (a) to the extent such contribution is limited by the
Section 401(a)(17) Limitation or Section 415 Limitations, minus such amount
allocated as a Matching Contribution to the account of the Participant under the
RSP, and (b) with respect to that portion of a Participant’s Compensation
deferred pursuant to a Deferral Plan, and assuming (i) such portion had not been
deferred and (ii) the Participant had elected to make Elective Contributions
under the RSP equal to three percent (or such lesser amount if actually elected
by the Participant under the RSP) of such Participant’s compensation deferred
under such Deferral Plan.

(B) Effective March 15, 2005, a Company matching contribution, whether or not
the Participant actually elects to defer Compensation under the RSP, equal to
the Participant’s RSP Match Percentage for the Plan Year multiplied by the sum
of: (i) that portion of the Participant’s Compensation which was deferred during
the Plan Year pursuant to a Deferral Plan, and (ii) that portion of the
Participant’s Compensation (not including the amounts deferred as described in
clause (i) above) in excess of the Section 401(a)(17) Limitation, shall be
contributed and allocated to the Account of a Participant by the Company as a
matching contribution on behalf of such Participant; provided, however, for
purposes of this Company matching contribution, Compensation shall not be
subject to the Section 401(a)(17) Limitation. Unless otherwise expressly
provided in the Plan, benefits credited under this Section 4.4(b)(iii) at the
time of a Supplemental Distribution shall be restricted to a Participant’s
vested portion, as determined under the applicable provisions of the RSP. Any
non-vested portion of such deferred compensation to be paid shall be forfeited.

(iv) Company Conversion Contribution. An amount equal to: (a) the Company
Conversion Contribution percentage utilized for purposes of the RSP for that
Plan Year

 

10



--------------------------------------------------------------------------------

for such Participant times the sum of: (i) the Participant’s Compensation,
calculated without the Section 401(a)(17) Limitation or Section 415 Limitations,
plus (ii) that portion of a Participant’s Compensation deferred during such Plan
Year pursuant to a Deferral Plan, minus (b) the amount actually allocated as a
Company Conversion Contribution to the Account of the Participant under the RSP.
Unless otherwise expressly provided in the Plan, benefits credited under this
Section 4.4(b)(iv) at the time of a Supplemental Distribution shall be
restricted to a Participant’s vested portion, as determined under the applicable
provisions of the RSP. Any non-vested portion of such deferred compensation to
be paid shall be forfeited.

(v) Transition Contributions for Certain Former GE Capital Employees. An amount
equal to: (a) the Transition Contribution percentage utilized for purposes of
the RSP for that Plan Year for such Participant times the sum of: (i) the
Participant’s Compensation, calculated without the Section 401(a)(17) Limitation
or Section 415 Limitations, plus (ii) that portion of a Participant’s
Compensation deferred during such Plan Year pursuant to a Deferral Plan, minus
(b) the amount actually allocated as a Transition Contribution to the Account of
the Participant under the RSP. Notwithstanding the foregoing, if an individual
would be eligible for both Company Conversion Contributions under
Section 4.4(b)(iv) and Transition Contributions under this Section 4.4(b)(v),
such individual shall only receive the greater of the Company Conversion
Contributions and the Transition Contributions to which he or she would
otherwise be entitled during such period of dual eligibility. Unless otherwise
expressly provided in the Plan, benefits credited under this Section 4.4(b)(v)
at the time of a Supplemental Distribution shall be restricted to a
Participant’s vested portion, as determined under the applicable provisions of
the RSP. Any non-vested portion of such deferred compensation to be paid shall
be forfeited.

(c) Company Contribution for Additional Years of Service. Certain Participants,
as determined by the Company in its sole discretion, may be deemed to have
rendered five additional Years of Service under the RSP. For each such
Participant, subject to such terms and conditions as the Company may impose upon
such benefits by special agreement with such Participant (in the event of a
conflict with this Section 4.4(c), such special agreement shall control), an
additional amount shall be credited to the Participant’s RSP-Related Account
equal to 80 percent (or such lower percentage specified in the special
agreement) of the Participant’s Base Salary (as of the Participant’s date of
hire). Subject to the terms of the special agreement with each such Participant,
such amounts shall be calculated under procedures to be determined from time to
time by the Administrator and consistently applied to similarly situated
Participants. Unless otherwise determined by the Administrator or agreed in the
special agreement with the Participant, amounts credited under this
Section 4.4(c) shall be subject to five-year vesting, and such amounts shall be
forfeited by the Participant if the Participant’s service with the Company
terminates for any reason other than death or disability (as defined in the RSP)
before five years of actual service have been rendered to the Company by such
Participant. Amounts described in this Section 4.4(c) shall be credited to the
RSP-Related Account established for the Participant in accordance with
Section 4.5.

Section 4.5 Crediting of Account.

(a) Time and Manner. Amounts described in this Article 4 shall be credited to
the Supplemental Account established for a Participant at such times and in such
manner as may

 

11



--------------------------------------------------------------------------------

be determined by the Administrator. In making such credits, the Administrator
shall generally attempt to, but shall not be required to, credit accounts at a
time and in a manner as similar as possible to the time and manner for the
crediting of similar amounts under the Qualified Retirement Plans; provided,
however, that:

(i) unless the Administrator determines otherwise, amounts credited to a
Supplemental Account with respect to the application of the Section 415
Limitations to the RP shall be estimated by the Administrator at the time of a
Participant’s Separation from Service, based on such assumptions as the
Administrator may reasonably impose and consistently applied to similarly
situated Participants, and assuming that the Participant would begin receiving
benefits under the RP at the time of the Participant’s Separation from Service,
or if later, at the earliest possible date that the Participant could start to
receive benefits under the RP, and such estimated amount shall be credited
immediately preceding the date upon which the Participant will receive (or
commence receiving, in the case of installment payments) payment of benefits
under the Plan; and

(ii) unless otherwise determined by the Administrator or agreed in a special
agreement with a Participant, amounts credited to a Supplemental Account
pursuant to Section 4.4(c) shall be determined as of and credited on the
one-year anniversary of the later of the date of the special agreement or the
first day of the Participant’s employment by the Company.

The Administrator shall apply such procedures consistently to similarly situated
Participants.

(b) Company Stock Contributions. Amounts described in Section 4.4(b)(i) shall be
initially credited to the RSP-Related Account established for a Participant, to
a subaccount relating to the RSP Stock Fund (the “Stock Fund”). For purposes of
the Plan, the amount of such credits shall be determined by the Administrator in
a manner determined by the Administrator to be reasonably consistent with
similar determinations made under the Stock Fund.

(c) Other Contributions. Amounts described in Section 4.4(b)(ii) (profit-sharing
contributions), Section 4.4(b)(iii) (matching contributions), Section 4.4(b)(iv)
(conversion credits), Section 4.4(b)(v) (GE Capital transition contributions)
and Section 4.4(c) (special agreement credits) shall be credited to the
RSP-Related Account established for a Participant, which shall contain various
subaccounts selected by the Administrator in its sole and exclusive discretion,
representing the various investment funds available to a Participant under the
RSP as provided for in the Plan; provided that:

(i) if a Participant has directed RSP amounts to the Stock Fund and the credits
to the RSP-Related Account of a Participant pursuant to this Section 4.5(c) to
the subaccount relating to the Stock Fund would result in the aggregate Company
Stock holdings of such Participant under the Plan exceeding ten percent of the
total value of his or her RSP-Related Account (determined at the time of the
transfer), then such Participant shall be deemed to have selected, with respect
to any such excess, the default subaccount designated by the Investment
Committee for purposes of the RSP for allocations exceeding the applicable
ten-percent threshold under RSP, or if none, such other default subaccount
designated by the Investment Committee for purposes of the RSP; and

 

12



--------------------------------------------------------------------------------

(ii) unless otherwise determined by the Administrator, no subaccount shall be
established under the Plan to coincide with any self-directed brokerage account
which may be available under the RSP.

(d) Additional Accounts. The Administrator may, in its sole and exclusive
discretion, establish additional book reserve accounts from time to time. The
procedures to reflect and credit increases, decreases, interest, dividends, and
other income, gains and losses shall be determined by the Administrator in its
sole and exclusive discretion.

Section 4.6 Supplemental Benefits Payment Election. Any Supplemental Benefits
payable under the Plan shall be paid in cash from the general assets of the
Company in the form elected by the Participant subject to the following:

(a) In accordance with rules and procedures adopted by the Administrator in
compliance with Section 409A, existing Participants, including Participants
(other than those in pay status on December 31, 2004) under the Prior Plan, may
make Supplemental Elections as follows:

(i) Participants who have not previously made an initial Supplemental Election
under Section 4.6(b), whether under the Plan or under the Prior Plan, may make
such an initial Supplemental Election on or before the date set by the
Administrator, which shall not be later than December 31, 2005.

(ii) Participants who have previously made an initial Supplemental Election
under Section 4.6(b), whether under the Plan or under the Prior Plan, but who
have not previously modified such election under Section 4.6(d), whether under
the Plan or under the Prior Plan, may change such Supplemental Election on or
before the date set by the Administrator, which shall not be later than
December 31, 2005, to elect any payment form permissible under Section 4.6(b)
and Section 409A, regardless of whether such Supplemental Election lengthens or
shortens the period over which payments from the Plan shall be made. For the
avoidance of doubt, any such distribution which accelerates payments from the
Plan shall not cause any reduction in the amounts otherwise payable hereunder.
Notwithstanding Section 4.6(d), if made on or before December 31, 2005 in
accordance with this Section 4.6(a)(ii), such subsequent Supplemental Election
shall be made in accordance with Section 409A, but, to the extent permitted
under Section 409A transition guidance, need not comply with requirement
regarding a minimum additional deferral period of five years. Any such
subsequent Supplemental Election made under this Section 4.6(a)(ii) shall
constitute a modification for purposes of the one-time limitation contained in
Section 4.6(d), and no additional modification will thereafter be permitted
under Section 4.6(d).

(iii) Employees who first become Participants after December 31, 2005 may make
an initial Supplemental Election in accordance with rules and procedures adopted
by the Administrator in compliance with Section 409A.

 

13



--------------------------------------------------------------------------------

(iv) Participants who have previously made both a Supplemental Election and a
modification to such Supplemental Election shall be subject to the rules of
Section 4.6(d) prohibiting any further changes to their Supplemental Elections.
However, any Participant who was not in pay status (as defined in
Section 1.1(c)) on January 1, 2005 and who previously made a modification to an
initial Supplemental Election which accelerated the time period for payments
from the Plan shall not have any reduction in the amounts otherwise payable
hereunder (notwithstanding Section V(D)(1)(b)(ii) of the Prior Plan).

(b) A Participant may elect to receive his or her Supplemental Benefits in a
single lump-sum payment or in annual installments payable over a period of five,
ten or 15 consecutive calendar years. Except as provided in Section 4.6(d), a
Participant may not modify his or her initial Supplemental Election described in
the preceding sentence. Such subsequent Supplemental Election shall apply to the
payment of all benefits under the Plan and the Prior Plan (except for benefits
that were in pay status on December 31, 2004).

(c) If a Participant fails to make a valid, timely Supplemental Election in
accordance with Section 4.6(a) and the rules and procedures adopted by the
Administrator, such Participant shall be deemed to have made an initial
Supplemental Election to receive his or her Supplemental Benefits in the form of
a single lump sum.

(d) A Participant who has not previously modified an initial Supplemental
Election may make a one-time modification to his or her initial Supplemental
Election to elect a different form of payment for Supplemental Benefits under
the Plan. To be effective, such a modification shall be made by filing a written
notice of modification in such form and manner as the Administrator may
prescribe; provided, however, that the modification must comply with
Section 409A, including the requirements regarding: (i) a minimum additional
deferral period of five years, and (ii) the subsequent Supplemental Election not
being effective until 12 months after it is made. A Participant may not change
the payment method of his or her Supplemental Benefits after his or her
Separation from Service.

Section 4.7 Supplemental Account Investment & Earnings.

(a) RP-Related Account. For each Participant, the RP-Related Account established
pursuant to Section 4.3 shall be increased by the Imputed Earnings Credit (as
such term is defined in the RP), not less frequently than annually, under
procedures and at times determined by the Administrator and consistently applied
for similarly situated Participants. Such earnings shall be credited at the same
interest rate and computed in a similar manner (to the extent administratively
feasible) as Imputed Earnings Credits are computed under the RP for each Plan
Year.

(b) RSP-Related Account.

(i) For each Participant, credits to his or her RSP-Related Account shall be
made to such subaccounts thereunder as directed by such Participant. If more
than one subaccount is selected, a Participant must designate, on a form or
other medium acceptable to the Administrator, in one-percent increments, the
amounts to be credited to each subaccount. A Participant shall be allowed to
amend such designation consistent with the frequency of investment changes
offered the Participant under rules governing the RSP for a given Plan Year.

 

14



--------------------------------------------------------------------------------

(ii) Subject to Section 4.7(b)(iv), and to such rules as may be adopted by the
Administrator, the performance of the book reserve subaccount established for
each Participant pursuant to Section 4.5(b) shall reflect the performance of the
Stock Fund. Such subaccount shall reflect such increases or decreases in value
from time to time, whether from dividends, gains, losses or otherwise, as may be
experienced by the Stock Fund. Subject to Section 4.8, and to such rules as may
be adopted by the Administrator, a Participant may elect to transfer credits to
the book reserve subaccount established pursuant to Section 4.5(b) to or from
such subaccount to or from one or more subaccounts established pursuant to
Section 4.5(c), in a manner similar to the rules for such transfers under the
RSP; provided, however, no Participant may transfer amounts to the book reserve
subaccount established for each Participant pursuant to Section 4.5(b) to the
extent that such transfer would result in the aggregate Company Stock holdings
of such Participant under the Plan exceeding ten percent of the total value of
his or her RSP-Related Account (determined at the time of the transfer).

(iii) Subject to Section 4.7(b)(iv), and to such rules as may be adopted by the
Administrator, the performance of the book reserve subaccounts established for
each Participant shall reflect the performance of the investment fund under the
RSP that such subaccount represents. Each such subaccount shall reflect such
increases or decreases in value from time to time, whether from dividends,
gains, losses or otherwise, as that experienced by the related investment fund
under the RSP. Subject to Section 4.7(b)(ii) and Section 4.8, credits to such
subaccounts may be transferred to any other subaccount under the Plan in a
manner similar to the rules for such transfers under the RSP, on such terms and
at such times as permitted with respect to the related investment funds under
the RSP, and to such rules as may be adopted by the Administrator. If a
Participant fails to affirmatively designate one or more subaccounts pursuant to
this Section 4.7(b), subject to rules established by the Administrator, such
Participant shall be deemed to have selected either a default account selected
by the Administrator or, to the extent feasible, the subaccount(s) that relate
to the Participant’s investment direction under the RSP; provided, however, to
the extent an Insider has directed RSP amounts to the Stock Fund, such Insider
shall be deemed to have selected the default account selected by the
Administrator. Notwithstanding the foregoing, the Administrator may, in its sole
discretion, provide that one or more investment funds available under the RSP,
including any self-directed brokerage account which may be available under the
RSP, shall not be available for designation under the Plan.

(iv) Subject to Section 4.5(c), the subaccounts shall be valued subject to such
reasonable rules and procedures as the Administrator may adopt and apply to all
Participants similarly situated with an effort to value such subaccounts as if
amounts designated were invested in at similar times and in manners, subject to
administrative convenience, as amounts are invested, and subject to the same
market fluctuation factors used in valuing such investments in the RSP.

Section 4.8 Special Restrictions.

(a) The provisions of this Section 4.8 shall apply to Participants who are or
may be required to file reports under Section 16(a) of the Exchange Act with
respect to equity

 

15



--------------------------------------------------------------------------------

securities of Amex (“Insiders”). Such provisions shall apply during all periods
that such Participants are Insiders, including any period following cessation of
Insider status during which such Participants are required to report
transactions pursuant to Rule 16a-2(b) (or its successor) under the Exchange
Act. This Section 4.8 shall be automatically applicable to any Participant who,
on and after the date hereof, becomes an Insider. For purposes of the foregoing,
the effective date of this Section 4.8 shall be the date the Participant becomes
an Insider. At such time as any Participant ceases to be an Insider (and any
period contemplated by Rule 16a-2(b) has expired), this Section 4.8 shall cease
to be applicable to such Participant.

(b) Notwithstanding anything in the Plan to the contrary, (i) except as set
forth below, credits to the RSP-Related Account of an Insider pursuant to
Section 4.5 may not be made to a subaccount that reflects the performance of the
Stock Fund, (ii) credits made pursuant to Section 4.5 to the account of an
Insider at any time may not be transferred to a subaccount that reflects the
performance of the Stock Fund and (iii) credits made to an Insider’s RSP-Related
Account pursuant to Section 4.5(b) at any time, and credits to a subaccount of
an Insider that reflects the performance of the Stock Fund (which credits could
only have been made when such individual was not an Insider) may not be
transferred, withdrawn, paid out or otherwise changed, other than (a) pursuant
to Section 4.6 or Section 6.4 (but only at such time as such person is no longer
an Insider) or (b) pursuant to the forfeiture provisions contained in the last
sentence of Section 4.4(b)(ii).

(c) It is intended that the crediting of amounts to the accounts of Insiders
that represents the performance of the Stock Fund is intended to qualify for
exemption from Section 16 under Rule 16b-3(d) under the Exchange Act. The
Administrator shall, with respect to Insiders, administer and interpret all Plan
provisions in a manner consistent with such exemption.

ARTICLE 5

ELECTIVE DEFERRALS

Section 5.1 Eligibility.

(a) In General. Participation in the Plan for a Plan Year with respect to
Deferral Benefits shall be limited to Employees who meet the requirements of
Section 5.1(b), provided that the Administrator may designate, on a case-by-case
basis, Employees or categories of Employees who shall not be eligible to
participate in the Plan with respect to all or any portion of Deferral Benefits,
and provided further, that the determination of eligible Employees shall be made
consistent with the requirement that the Plan be a “top-hat” plan for purposes
of ERISA.

(b) Criteria. Generally, an Employee will be eligible to participate in the Plan
for a Plan Year with respect to Deferral Benefits if the Employee is:

(i) an “active” (i.e., providing services to Amex or an approved subsidiary)
employee on the December 31st immediately preceding the Plan Year;

(ii) a senior-level employee (“Band 50” or above) on the December 31st
immediately preceding the Plan Year; and

 

16



--------------------------------------------------------------------------------

(iii) either:

(A) subject to U.S. federal income tax for the Plan Year; or

(B) designated by Amex as an eligible U.S. Dollar-Paid Expatriate who is a U.S.
citizen or U.S. green card holder for the Plan Year.

(c) Notification. Employees eligible to participate in the Plan for a Plan Year
with respect to Deferral Benefits will be notified by Amex of their eligibility
to participate for such Plan Year. If Amex erroneously notifies an individual of
his or her eligibility to participate, and such individual does not meet the
requirements of Section 5.1(b) or such individual has been excluded by the
Administrator pursuant to Section 5.1(a), such erroneous notification shall not
cause the individual to be eligible, and any Deferral Election made by such
ineligible individual shall be null and void and of no effect to the extent
permissible under Section 409A.

(d) Newly Eligible Employees. To the extent permissible under Section 409A,
Employees who become eligible to participate in the Plan during a Plan Year with
respect to Deferral Benefits and who have not previously participated in an
account-balance deferred compensation arrangement (as defined for purposes of
Section 409A) of Amex or its subsidiaries may be offered by Amex the opportunity
to participate in the Plan for the Plan Year with respect to Deferral Benefits
with respect to his or her post-election Base Salary for the Plan Year and the
post-election portion of his or her Annual Incentive Award for the Plan Year.

Section 5.2 Participation. An eligible Employee for a Plan Year shall become a
Participant in the Plan with respect to Deferral Benefits for such Plan Year by
making a Deferral Election in accordance with Section 5.4 for the Plan Year.

Section 5.3 Deferrable Compensation.

(a) Eligible Compensation.

(i) An eligible Employee for a Plan Year may elect to defer a specified dollar
amount from one or more of the following items for the Plan Year:

(A) the Employee’s Base Salary;

(B) the Employee’s Annual Incentive Award; and

(C) the Employee’s PG Award.

(ii) Notwithstanding Section 5.3(a)(i), an Employee who becomes eligible to
participate in the Plan with respect to Deferral Benefits during a Plan Year who
is offered the opportunity by Amex to participate as described in Section 5.1(d)
may only elect to defer a specified dollar amount from one or more of the
following items for the Plan Year:

(A) the post-election portion of the Employee’s Base Salary; and

 

17



--------------------------------------------------------------------------------

(B) the post-election portion of the Employee’s Annual Incentive Award.

(b) Minimum Deferral. The minimum dollar amount of each item eligible for
deferral under Section 5.3(a) that may be deferred by an Employee for a Plan
Year shall be $5,000, unless otherwise determined by the Administrator in its
sole discretion.

(c) Maximum Deferral. Unless otherwise determined by the Administrator in its
sole discretion, the maximum dollar amount that may be deferred by an Employee
for a Plan Year from all items eligible for deferral under Section 5.3(a) shall
be 100 percent of the Employee’s Base Salary as of the December 31st immediately
preceding the Plan Year (or with respect to an Employee who becomes eligible to
participate in the Plan with respect to Deferral Benefits during a Plan Year,
100 percent of the Employee’s Base Salary as of the date he or she becomes
eligible to so participate).

Section 5.4 Deferral Benefits Election.

(a) Time of Deferral Election. An eligible Employee for a Plan Year who wants to
participate in the Plan with respect to Deferral Benefits for a Plan Year must
make a Deferral Election for the Plan Year before the beginning of the Plan Year
that becomes irrevocable before the beginning of such Plan Year; provided,
however, that an Employee described in Section 5.1(d), may make a Deferral
Election for the Plan Year in which he or she becomes eligible to participate
within 30 days of becoming eligible to participate that is irrevocable no later
than the expiration of such 30-day period.

(b) Form of Deferral Election. A Deferral Election for a Plan Year shall be made
either (i) in writing on the form provided by Amex for the purpose of making
such an election, or (ii) by means of the electronic enrollment process made
available by Amex for the purpose of making such an election.

(c) Contents of Deferral Election. In his or her Deferral Election for a Plan
Year, the Employee shall specify:

(i) the items of his or her compensation eligible for deferral under
Section 5.3(a) that the Employee wishes to defer for the Plan Year and the
dollar amount of each such item to be deferred, provided that the amount of each
item to be deferred complies with the requirements of Section 5.3(b) and the
total amount of all items to be deferred complies with Section 5.3(c);

(ii) the time when his or her Deferral Account for such Plan Year shall be paid,
which shall be either (A) the Retirement of the Participant, or (B) a specified
date at least five years after the last day of the Plan Year; and

(iii) the form of payment of his or her Deferral Account for the Plan Year,
which shall be (A) a lump sum, or (B) five, ten or 15 substantially equal annual
installments.

 

18



--------------------------------------------------------------------------------

(d) Withholding of Amounts Deferred. For each Plan Year, the Base Salary portion
of a Participant’s Deferral Election shall be withheld from each regularly
scheduled Base Salary payroll in equal amounts, as adjusted from time to time
for increases and decreases in Base Salary, and the Annual Incentive Award
and/or PG Award portion of a Participant’s Deferral Election shall be withheld
at the time the Annual Incentive Award and/or PG Award are or otherwise would be
paid to the Participant, whether or not this occurs during the Plan Year itself.

Section 5.5 Crediting of Deferral Accounts. The Administrator shall establish
and maintain a Deferral Account with respect to each Participant for the
Deferral Benefits of each Plan Year. Amounts deferred by a Participant for a
Plan Year shall be credited to the Deferral Account established for the
Participant for such Plan Year at such times and in such manner as may be
determined by the Administrator. In making such credits, the Administrator shall
generally attempt to, but shall not be required to, credit accounts at a time
when the items deferred would otherwise have been paid to the Participant.

Section 5.6 Account Earnings.

(a) Earnings. A Participant’s Deferral Account for a Plan Year shall be credited
with interest equivalents each calendar year at the Schedule Rate in effect for
the calendar year.

(b) Vesting.

(i) Principal. The principal amount of a Participant’s Deferral Account for a
Plan Year shall be 100 percent vested at all times.

(ii) Earnings. The earnings on a Participant’s Deferral Account for a Plan Year
for a given calendar year at the Minimum Schedule Rate for the calendar year
shall be 100 percent vested as such earnings are accrued and credited. The
portion of the earnings on a Participant’s Deferral Account for a Plan Year for
a given calendar year at the applicable Schedule Rate in excess of the Minimum
Schedule Rate for the calendar year, if any, shall become vested on the date
that the Participant becomes Retirement Eligible, or upon the earlier death or
Disability of the Participant, and thereafter as such earnings are accrued and
credited.

ARTICLE 6

PAYMENT OF BENEFITS

Section 6.1 Supplemental Account.

(a) Subject to Section 6.1(b), payment of Supplemental Benefits shall be made as
follows: (i) if a Participant has elected (or is deemed to have elected) a
lump-sum payment, it shall be made on the first January 1 or July 1 which is at
least six months following the Participant’s Separation from Service for any
reason from the Company, or as soon thereafter as administratively feasible, but
in no event later than 90 days; and (ii) if a Participant has elected annual
installment payments, they shall begin on July 1 of the calendar year following
the Participant’s Separation from Service for any reason from the Company, or as
soon thereafter as

 

19



--------------------------------------------------------------------------------

administratively feasible, but in no event later than 90 days, and shall
continue on each July 1 (or as soon thereafter as administratively feasible, but
in no event later than 90 days) thereafter for the period selected by the
Participant. A Participant who has experienced a Separation from Service and has
begun receiving payments as set forth above, shall continue receiving any
remaining payments according to the terms in effect on the date of his or her
Separation from Service, even if later re-employed by the Company.

(b) If a Participant has made the one-time modification to his or her initial
Supplemental Election pursuant to Section 4.6(a)(ii) or Section 4.6(d) and such
subsequent Supplemental Election has become effective prior to the Participant’s
Separation from Service, then payment of such Participant’s Supplemental
Benefits pursuant to Section 6.1(a) shall be made, or commence in the case of
annual installments, on the date that is five years later than the date such
Supplemental Benefits would otherwise be made or commence pursuant to
Section 6.1(a).

(c) If a Participant has elected annual installment payments, each annual
installment payment shall be determined by multiplying the amount of the
Participant’s Supplemental Benefits by a fraction, the numerator of which is
one, and the denominator is the number of remaining payments (e.g., if the
Participant elected five installments, the first annual installment payment
would be the amount of the Participant’s Supplemental Benefits multiplied by
1/5, the second annual installment payment would be the remaining amount of the
Participant’s Supplemental Benefits multiplied by 1/4, etc.).

(d) The payment of Supplemental Benefits to a Participant under this Section 6.1
shall be limited to a Participant’s vested portion of his or her Supplemental
Account at the time of distribution. Unless otherwise expressly provided in the
Plan, a Participant’s vested portion shall be determined under the vesting
provisions of the Qualified Retirement Plans. Any non-vested portion of amounts
credited to a Participant hereunder shall be forfeited.

Section 6.2 Deferral Account.

(a) Specified Date Elections. If a Participant designated a specified date as
the time when a Deferral Account of such Participant is to be paid, and the
Participant has not had a Separation of Service as of the specified date, then
payment of the such Deferral Account shall be made as follows: (A) if the
Participant elected a lump-sum payment of such Deferral Account, it shall be
made on the first March 15 or September 15 following the specified date (or if
the Participant designated March 15 or September 15 as the specified date,
payment shall be made on such specified date), or as soon thereafter as
administratively feasible, but in no event later than 90 days; and (B) if the
Participant elected annual installment payments of such Deferral Account, it
shall begin on the first March 15 or September 15 following the specified date
(or if the Participant designated March 15 or September 15 as the specified
date, payment shall begin on such specified date), or as soon thereafter as
administratively feasible, but in no event later than 90 days, and shall
continue on each March 15 (or as soon thereafter as administratively feasible,
but in no event later than 90 days) thereafter for the period selected by the
Participant. If a Participant who is to receive or has begun receiving payments
in annual installments under this Section 6.2(a) experiences a Separation from
Service before having received all of the annual installments to which the
Participant is entitled, then if the Participant

 

20



--------------------------------------------------------------------------------

is Retirement Eligible at the time of his or her Separation from Service, the
Participant shall receive or continue to receive the remaining annual
installment payments as scheduled, and if the Participant is not Retirement
Eligible at the time of his or her Separation from Service, then the remaining
installments shall be paid to the Participant in a lump sum pursuant to
Section 6.2(b)(ii).

(b) Separation from Service. If a Participant has a Separation of Service,
regardless of whether the Participant designated a later specified date as the
time when a Deferral Account is to be paid, then:

(i) If a Participant is Retirement Eligible at the time of his or her Separation
from Service, then payment of the Participant’s Deferral Accounts shall be made
as follows: (A) if the Participant elected a lump-sum payment of a Deferral
Account, payment of such Deferral Account shall be made on the first March 15 or
September 15 which is at least six months following the Participant’s Separation
from Service for any reason from the Company, or as soon thereafter as
administratively feasible, but in no event later than 90 days; and (B) if the
Participant elected annual installment payments of the Deferral Account, payment
of such Deferral Account shall begin on the first March 15 or September 15 which
is at least six months following the Participant’s Separation from Service for
any reason from the Company, or as soon thereafter as administratively feasible,
but in no event later than 90 days, and shall continue on each March 15 (or as
soon thereafter as administratively feasible, but in no event later than 90
days) thereafter for the period selected by the Participant. A Participant who
has experienced a Separation from Service and has begun receiving payments as
set forth above, shall continue receiving any remaining payments according to
the terms in effect on the date of his or her Separation from Service, even if
later re-employed by the Company.

(ii) If a Participant is not Retirement Eligible at the time of his or her
Separation from Service, then regardless of the Participant’s Deferral
Elections, payment of all of the Participant’s Deferral Accounts shall be made
in a lump sum on the first March 15 or September 15 which is at least six months
following the Participant’s Separation from Service, or as soon thereafter as
administratively feasible, but in no event later than 90 days.

(c) If a Participant will receive payment of a Deferral Account in annual
installment payments, each annual installment payment shall be determined by
multiplying the Deferral Account amount by a fraction, the numerator of which is
one, and the denominator is the number of remaining payments (e.g., if the
Participant is to receive payment of a Deferral Account in five installments,
the first annual installment payment would be the amount of the Participant’s
Deferral Account multiplied by 1/5, the second annual installment payment would
be the remaining amount of such Deferral Account multiplied by 1/4, etc.).

(d) Payment Limited to Vested Amount. The payment of a Participant’s Deferral
Account for a Plan Year under this Section 6.2 shall be limited to a
Participant’s vested portion of his or her Deferral Account at the time of
distribution. Any non-vested portion of amounts credited to a Participant
hereunder shall be forfeited.

Section 6.3 Designation of Beneficiaries. A Participant may separately designate
a Beneficiary or Beneficiaries entitled to receive payment of his or her
Supplemental Account and

 

21



--------------------------------------------------------------------------------

his or her Deferral Account by filing written notice of such designation with
the Administrator in such form as the Administrator may prescribe. A Participant
may revoke or modify such designation at any time by a further written
designation in such form as the Administrator may prescribe. A Participant’s
Beneficiary designation shall be deemed automatically revoked in the event of
the death of the Beneficiary or, if the Beneficiary is the Participant’s spouse,
in the event of dissolution of marriage. If no designation is in effect at the
time Benefits payable under the Plan become due, the Beneficiary shall be deemed
to be the Participant’s surviving spouse, if any, and if not, the Participant’s
estate.

Section 6.4 Death.

(a) Supplemental Account. Upon a Participant’s death, payment of the
Participant’s Supplemental Account shall be made to the Participant’s
Beneficiary or Beneficiaries designated to receive the Participant’s
Supplemental Account. If a Participant dies while still actively employed by the
Company, the payment of his or her Supplemental Account shall be made as a
single lump-sum payment on the first January 1 or July 1 which is at least six
months following the Participant’s death, or as soon thereafter as
administratively feasible, but in no event later than 90 days. If a Participant
elects annual installment payments and dies after such installment payments have
commenced, any remaining installment payments shall be made to the Participant’s
Beneficiary or Beneficiaries as a single lump-sum payment on the first January 1
or July 1 which is at least six months following the Participant’s death, or as
soon thereafter as administratively feasible, but in no event later than 90
days.

(b) Deferral Account. Upon a Participant’s death, payment of the Participant’s
Deferral Account shall be made to the Participant’s Beneficiary or Beneficiaries
designated to receive the Participant’s Deferral Account. If a Participant dies
while still actively employed by the Company, the payment of his or her Deferral
Account shall be made as a single lump-sum payment on the first March 15 or
September 15 which is at least six months following the Participant’s death, or
as soon thereafter as administratively feasible, but in no event later than 90
days. If a Participant elects annual installment payments and dies after such
installment payments have commenced, any remaining installment payments shall be
made to the Participant’s Beneficiary or Beneficiaries as a single lump-sum
payment on the first March 15 or September 15 which is at least six months
following the Participant’s death, or as soon thereafter as administratively
feasible, but in no event later than 90 days.

Section 6.5 Disability.

(a) Supplemental Account. In the event of the Disability of a Participant,
payment of the Participant’s Supplemental Account shall be made as follows:
(i) if the Participant elected a lump-sum payment of his or her Supplemental
Account, payment shall be made on the first January 1 or July 1 which is at
least six months following the Participant’s date of Disability, or as soon
thereafter as administratively feasible, but in no event later than 90 days; and
(ii) if the Participant elected annual installment payments of his or her
Supplemental Account, payment shall begin on July 1 of the calendar year
following the Participant’s date of Disability, or as soon thereafter as
administratively feasible, but in no event later than 90 days, and shall
continue on each July 1 (or as soon thereafter as administratively feasible, but
in no event later than 90 days) thereafter for the period selected by the
Participant.

 

22



--------------------------------------------------------------------------------

(b) Deferral Accounts. In the event of the Disability of a Participant, payment
of each of the Participant’s Deferral Accounts shall be made as follows: (i) if
the Participant elected a lump-sum payment of his or her Deferral Account for
the Plan Year, payment of that Deferral Account shall be made on the first
March 15 or September 15 which is at least six months following the
Participant’s date of Disability, or as soon thereafter as administratively
feasible, but in no event later than 90 days; and (ii) if the Participant
elected annual installment payments of his or her Deferral Account for the Plan
Year, payment of such Deferral Account shall begin on the first March 15 or
September 15 which is at least six months following the Participant’s date of
Disability, or as soon thereafter as administratively feasible, but in no event
later than 90 days, and shall continue on each March 15 (or as soon thereafter
as administratively feasible, but in no event later than 90 days) thereafter for
the period selected by the Participant for such Deferral Account.

Section 6.6 Unforeseen Emergency. If a Participant experiences an Unforeseeable
Emergency, the Participant may petition the Administrator to receive a partial
or full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of (a) the Participant’s vested Account balance, or (b) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise,
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship or (iii) by
cessation of a Deferral Election under this Plan. If the Administrator, in its
sole discretion, approves a Participant’s petition for payout from the Plan,
such payout shall be made in a lump sum on the date on which such approval
occurs, or as soon as administratively feasible thereafter, but in no event
later than 90 days. At the time of its determination, and to the extent
permissible by Section 409A, the Administrator shall determine how any payment
under this Section 6.6 will be applied against the Participant’s Account and the
subaccounts thereunder.

Section 6.7 Company Offset. Notwithstanding anything in the Plan, the RP or the
RSP to the contrary, to the maximum extent permissible by Section 409A and
applicable law, any amount otherwise due or payable under the Plan may be
forfeited, or its payment suspended, at the discretion of the Administrator, to
apply toward or recover any claim the Company may have against the Participant,
including but not limited to, for the enforcement of Amex’s Detrimental Conduct
provisions under its long-term incentive award plan, to recover a debt to the
Company or to recover a benefit overpayment under a Company benefit plan or
program. No amounts shall be offset against a Participant’s Account prior to the
date on which the offset amounts would otherwise be distributed to the
Participant unless otherwise permitted by Section 409A. An offset shall be made
only to the extent and in the manner permitted by the Policy.

Section 6.8 Withholding. The Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes, if any, required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and, to the extent permissible under Section 409A, as a
condition of the making of such payment.

 

23



--------------------------------------------------------------------------------

ARTICLE 7

CHANGE IN CONTROL

Section 7.1 Change in Control. “Change in Control” means the happening of any of
the following:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25 percent or
more of either (i) the then outstanding common shares of Amex (the “Outstanding
Company Common Shares”) or (ii) the combined voting power of the then
outstanding voting securities of Amex entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); provided, however,
that such beneficial ownership shall not constitute a Change in Control if it
occurs as a result of any of the following acquisitions of securities: (A) any
acquisition directly from Amex; (B) any acquisition by Amex or any corporation,
partnership, trust or other entity controlled by Amex (a “Subsidiary”); (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Amex or any Subsidiary; (D) any acquisition by an underwriter
temporarily holding Amex securities pursuant to an offering of such securities;
(E) any acquisition by an individual, entity or group that is permitted to, and
actually does, report its beneficial ownership on Schedule 13-G (or any
successor schedule), provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor schedule), then, for purposes of this subsection,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report, beneficial ownership of all of the Outstanding Company Common Stock
and Outstanding Company Voting Securities beneficially owned by it on such date;
or (F) any acquisition by any corporation pursuant to a reorganization, merger
or consolidation if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of Section 7.1(c) are
satisfied. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) became the
beneficial owner of 25 percent or more of the Outstanding Company Common Shares
or Outstanding Company Voting Securities as a result of the acquisition of
Outstanding Company Common Shares or Outstanding Company Voting Securities by
Amex which, by reducing the number of Outstanding Company Common Shares or
Outstanding Company Voting Securities, increases the proportional number of
shares beneficially owned by the Subject Person; provided, that if a Change in
Control would be deemed to have occurred (but for the operation of this
sentence) as a result of the acquisition of Outstanding Company Common Shares or
Outstanding Company Voting Securities by Amex, and after such share acquisition
by Amex, the Subject Person becomes the beneficial owner of any additional
Outstanding Company Common Shares or Outstanding Company Voting Securities which
increases the percentage of the Outstanding Company Common Shares or Outstanding
Company Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall then be deemed to have occurred; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Amex’s shareholders,
was approved by a vote of at least a majority

 

24



--------------------------------------------------------------------------------

of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or

(c) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving Amex or any of its
direct or indirect Subsidiaries (each a “Business Combination”), in each case,
unless, following such Business Combination, (i) the Outstanding Company Common
Shares and the Outstanding Company Voting Securities immediately prior to such
Business Combination, continue to represent (either by remaining outstanding or
being converted into voting securities of the resulting or surviving entity or
any parent thereof) more than 50 percent of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
Amex or all or substantially all of Amex’s assets either directly or through one
or more subsidiaries), (ii) no Person (excluding Amex, any employee benefit plan
(or related trust) of Amex, a Subsidiary or such corporation resulting from such
Business Combination or any parent or subsidiary thereof, and any Person
beneficially owning, immediately prior to such Business Combination, directly or
indirectly, 25 percent or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (or any parent thereof) or the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination (or any parent thereof) were members of the Incumbent Board
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination; or

(d) The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of Amex, unless such assets have been sold,
leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50
percent of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (ii) no Person (excluding Amex and any employee benefit plan
(or related trust)) of Amex or a Subsidiary or of such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 25 percent
or more of the Outstanding Company Common Shares or Outstanding

 

25



--------------------------------------------------------------------------------

Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25 percent or more of respectively, the then outstanding shares of
common stock of such corporation (or any parent thereof) and the combined voting
power of the then outstanding voting securities of such corporation (or any
parent thereof) entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of such
corporation (or any parent thereof) were members of the Incumbent Board at the
time of the execution of the initial agreement or action of the Board providing
for such sale, lease, exchange or other disposition of assets of Amex; or

(e) Approval by the shareholders of Amex of a complete liquidation or
dissolution of Amex.

Section 7.2 Effect of Change in Control. This Section 7.2 shall apply in the
event of a Change in Control.

(a) Rabbi Trust. Notwithstanding Section 10.1 and any other provision herein to
the contrary, to the extent permitted by Section 409A without excise tax or
penalty, effective immediately upon a Change of Control, the entire value of
each Participant’s Account under the Plan shall be maintained in a trust (the
“Trust”) established by Amex for this purpose and the Company shall transfer to
the Trust an amount sufficient to fund the entire value of each Participant’s
Account. The Trust is intended to be classified for federal income tax purposes
as a “grantor trust” within the meaning of Subpart E, Part I, Subchapter J,
Chapter 1, Subtitle A of the Code.

(b) Account Earnings.

(i) RSP-Related Account.

(A) Notwithstanding Section 4.7(b)(ii), effective immediately upon a Change in
Control, to the extent a subaccount of a RSP-Related Account established on
behalf of a Participant reflects, or by the terms of the Plan should in the
future reflect, the performance of the Stock Fund, it shall thereafter reflect
the performance of the Stable Value Fund.

(B) Notwithstanding Section 4.7(b)(iii), in the event that any time after a
Change in Control either (A) the RSP is frozen or terminated and is not replaced
by a comparable qualified incentive savings plan, or (B) there are no investment
funds available under the RSP (or successor qualified investment savings plan)
to which a Participant may direct the investment of his or her RSP-Related
Account, then a Participant’s RSP-Related Account shall thereafter be credited
with earnings of at least the Moody’s A Rate.

(ii) Deferral Accounts.

(A) Notwithstanding Section 5.6(a), effective immediately upon a Change in
Control, the applicable Schedule Rate for the calendar year in which the Change
in Control occurs and the immediately following calendar year shall be no less
than nine percent;

 

26



--------------------------------------------------------------------------------

(B) Notwithstanding Section 5.6(a), effective immediately upon a Change in
Control, the applicable Schedule Rate for the second calendar year immediately
following the calendar year in which the Change in Control occurs and each
calendar year thereafter shall be no less than the Moody’s A Rate for such
calendar year.

(C) If a Participant who is eligible to receive lump-sum severance under the
Severance Plan experiences a Separation from Service within the two-year period
following a Change in Control, and the Participant would have become Retirement
Eligible during the serial severance period for which the Participant would have
been eligible in a non-Change-in-Control situation, then upon such Separation
from Service, the Participant shall immediately become 100 percent vested in the
earnings on his or her Deferral Account under Section 5.6(b)(ii) as if the
Participant were Retirement Eligible on the date of the Separation from Service.

(c) Tax Gross-Up.

(i) In the event that any payment or benefit received or to be received by a
Participant hereunder in connection with a Change in Control or termination of
such Participant’s employment (such payments and benefits, excluding the
Gross-Up Payment (as hereinafter defined), being hereinafter referred to
collectively as the “Payments”), will be subject to the excise tax referred to
in Section 4999 of the Code (the “Excise Tax”), then (A) in the case of a
Participant who is classified in Band 70 (or its equivalent) or above
immediately prior to such Change in Control (a “Tier 1 Employee”), the Company
shall pay to such Tier 1 Employee, within five days after the expiration of the
written-statement period referred to in Section 7.2(iv), an additional amount
(the “Gross-Up Payment”) such that the net amount retained by such Tier 1
Employee, after deduction of any Excise Tax on the Payments and any federal,
state and local income and employment taxes and Excise Tax upon the Gross-Up
Payment, shall be equal to the Payments and (B) in the case of a Participant
other than a Tier 1 Employee, the Payments shall be reduced to the extent
necessary so that no portion of the Payments is subject to the Excise Tax but
only if (a) the net amount of all Total Payments (as hereinafter defined), as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments) is greater than or equal to
(b) the net amount of such Total Payments without any such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the
Participant may elect in writing to have other components of his or her Total
Payments reduced prior to any reduction in the Payments hereunder.

(ii) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (A) all payments and benefits received or to be received by
the Participant in connection with such Change in Control or the termination of
such Participant’s employment, whether pursuant to the terms of this Agreement
or any other plan, arrangement or agreement with the Company, any Person whose
actions result in such Change in Control or any Person affiliated with the
company or such Person (all such payments and benefits, excluding the Gross-Up
Payment and any similar gross-up payment to which a Tier 1 Employee may be
entitled under any such other plan, arrangement or agreement, being hereinafter
referred to as the “Total Payments”), shall be treated as “parachute payments”
(within the meaning of Section 280G(b)(2)

 

27



--------------------------------------------------------------------------------

of the Code) unless, in the opinion of the accounting firm which was,
immediately prior to the Change in Control, the Company’s independent auditor,
or if that firm refuses to serve, by another qualified firm, whether or not
serving as independent auditors, designated by the Committee (the “Firm”), such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(2)(A) or Section 280G(b)(4)(A) of the Code;
(B) no portion of the Total Payments the receipt or enjoyment of which the
Participant shall have waived at such time and in such manner as not to
constitute a “payment” within the meaning of Section 280G(b) of the Code shall
be taken into account; (C) all “excess parachute payment” within the meaning of
Section 280G(b)(2) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of the Firm, such excess parachute payments (in whole or
in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(g)(4)(B) of the Code) in excess of the Base
Amount (within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the excise Tax; and
(D) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Firm in accordance with the principles of Sections
280G(d)(3) and (4) of the Code and regulations or other guidance thereunder. For
purposes of determining the amount of the Gross-Up Payment in respect of a Tier
1 Employee and whether any Payments in respect of a Participant (other than a
Tier 1 Employee) shall be reduced, a Participant shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation (and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of such Participant’s residence, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes) in the calendar year in which the Gross-Up Payment is to be made
(in the case of a Tier 1 Employee) or in which the Payments are made (in the
case of a Participant other than a Tier 1 Employee). The Firm will be paid
reasonable compensation by the Company for its services.

(iii) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, then an
amount equal to the amount of the excess of the earlier payment over the
redetermined amount (the “Excess Amount”) will be deemed for all purposes to be
a loan to the Tier 1 Employee made on the date of the Tier 1 Employee’s receipt
of such Excess Amount, which the Tier 1 Employee will have an obligation to
repay to the Company on the fifth business day after demand, together with
interest on such amount at the Section 1274 Rate from the date of the Tier 1
Employee’s receipt of such Excess Amount until the date of such repayment (or
such lesser rate (including zero) as may be designated by the Firm such that the
Excess Amount and such interest will not be treated as a parachute payment as
previously defined). In the event that the Excise Tax is finally determined to
exceed the amount taken into account hereunder in calculating the Gross-Up
Payment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), within five business
days of such determination, but not later than December 31st of the year
following the year in which the Participant remits the related tax, the Company
will pay to the Tier 1 Employee an additional amount, together with interest
thereon from the date such additional amount should have been paid to the date
of such payment, at the Section 1274 Rate (or such lesser rate (including zero)
as may be designated by the Firm such that the amount of such deficiency and
such interest will not be treated as a parachute payment as previously defined).
The Tier 1 Employee and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the amount of any Gross-Up Payment.

 

28



--------------------------------------------------------------------------------

(iv) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, the Company shall provide to each Tier 1 Employee and
to each other Participant with respect to whom it is proposed that Payments be
reduced, a written statement setting forth the manner in which the Total
Payments in respect of such Tier 1 Employee or other Participant were calculated
and the basis for such calculations, including, without limitation, any opinions
or other advice the Company has received from the Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

ARTICLE 8

CLAIMS PROCEDURES

Section 8.1 Claim.

(a) A Participant or Beneficiary who believes that he or she is being denied a
Benefit to which he or she is entitled under the Plan may file a written request
for such Benefit with the Administrator, setting forth his or her claim for
Benefits.

(b) Other than with respect to claims to which ERISA expressly provides a
limitations period, no action may be commenced against any Plan party after the
earliest to occur of the following dates: the date that is 90 days after the
date of the final denial of the appeal, or the date that is one year from the
date a cause of action accrued. For purposes of this Article 8, a cause of
action is considered to have accrued when the person bringing the legal action
knew, or in the exercise of reasonable diligence should have known, that a Plan
party has clearly repudiated the claim or legal position which is the subject of
the action, regardless of whether such person has filed a claim for Benefits in
accordance with the provisions of this Article 8. The Administrator shall be the
Plan’s agent for service of process.

(c) A Participant or Beneficiary must exhaust all remedies under the Plan’s
claims procedures before being entitled to seek relief under Section 8.5.

Section 8.2 Claim Decision.

(a) Except as otherwise provided by Section 8.2(b), the Administrator shall
reply to any claim filed under Section 8.1 within 90 days of receipt, unless it
determines to extend such reply period for an additional 90 days for reasonable
cause and notifies the claimant in advance of the reasons for the extension and
the date by which the Administrator expects to make a decision. If the claim is
denied in whole or in part, such reply shall include a written explanation,
using language calculated to be understood by the Participant or Beneficiary,
setting forth:

(i) the specific reason or reasons for such denial;

(ii) the specific reference to relevant provisions of the Plan on which such
denial is based;

 

29



--------------------------------------------------------------------------------

(iii) a description of any additional material or information necessary for the
Participant or Beneficiary to perfect his or her claim and an explanation why
such material or such information is necessary;

(iv) appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to submit the claim for review;

(v) the time limits for requesting a review under Section 8.3 and for review
under Section 8.4; and

(vi) the Participant’s or Beneficiary’s right to bring an action for Benefits
under Section 502 of ERISA (subject to Section 8.5) if Benefits are denied on
review.

(b) If the claim is a claim for Benefits that requires a determination regarding
whether a Participant is Disabled to be made by the Administrator (and not by
some party other than the Administrator or the Plan for purposes other than a
benefit determination under the Plan), the Administrator will respond to the
Participant’s claim within a reasonable period of time and in any case within 45
days (provided that the Administrator may utilize up to two 30-day extension
periods, in each case to the extent that the Administrator determines that
circumstances beyond the control of the Plan so require, and shall in each case
provide the claimant with an advance notice setting forth the reasons for the
extension and the date by which the Administrator expects to render a decision,
the standards on which entitlement to a Benefit is based, the unresolved issues
that prevent a decision on the claim, and the additional information needed to
resolve such issues). In the event that additional information is necessary to
resolve a claim requiring the Administrator to rule on the Participant’s
Disabled status, the claimant shall be afforded at least 45 days to provide the
information (during which time the periods to provide notice and a decision on
the claim shall be tolled).

(c) In the event of a claim requiring the Administrator to rule on the
Participant’s Disabled status, the Administrator’s written notice of claim
denial shall provide the claimant (in addition to the items described in
Section 8.2(a)) with a copy of any internal rule, guideline, protocol or other
similar criterion relied upon during the claims process or with a statement that
such an internal rule, guideline, protocol or other similar criterion was relied
upon and that a copy will be provided free of charge upon request, and if a
medical necessity or experimental treatment or similar exclusion or limit was
imposed, the Administrator will provide an explanation of the scientific or
clinical judgment for the determination (applying the terms of the Plan to the
claimant’s medical circumstances) or a statement that such an explanation will
be provided free of charge upon request.

Section 8.3 Request for Review.

(a) Except as otherwise provided by Section 8.3(b), within 60 days after the
receipt by the Participant or Beneficiary of the written explanation described
above, the Participant or Beneficiary may request in writing that the
Administrator review its determination. The Participant or Beneficiary, or his
or her duly authorized representative, may, but need not, review the relevant
documents and submit issues and comments in writing for consideration by the
Administrator. Reasonable access to and copies of any documents, records and
other

 

30



--------------------------------------------------------------------------------

information relevant to the claim will be provided free of charge upon request,
subject to attorney-client, attorney work-product and other applicable privilege
rules unless otherwise required by ERISA. Except as otherwise provided by
Section 8.3(b), if the Participant or Beneficiary does not request a review of
the initial determination within such 60-day period, the Participant or
Beneficiary shall be barred and estopped from challenging the determination.

(b) In the event of a claim requiring the Administrator to make a determination
regarding the Participant’s Disabled status, the claimant shall have 180 days
after receipt of the written explanation described above to request in writing
that the determination be reviewed, and shall be barred and estopped from
challenging the determination if he or she does not request a review of the
initial determination within such 180-day period.

Section 8.4 Review of Decision.

(a) After considering all materials presented by the Participant or Beneficiary,
the Administrator will render a written decision, setting forth the specific
reasons for the decision and containing specific references to the relevant
provisions of the Plan on which the decision is based. The decision on review
shall normally be made within 60 days after the Administrator’s receipt of the
Participant’s or Beneficiary’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Participant or
Beneficiary shall be notified of the reasons for the extension and the date as
of which the Administrator expects to make a decision, and the time limit shall
be 120 days. The decision shall be in writing using language calculated to be
understood by the Participant or Beneficiary, and shall set forth:

(i) the specific reason or reasons for such denial;

(ii) the specific reference to relevant provisions of the Plan on which such
denial is based;

(iii) a statement that the claimant is entitled, upon request and free of
charge, to receive reasonable access to and copies of all documents, records and
other information relevant to the claimant’s claim (subject to attorney-client,
attorney work-product and other applicable privilege rules unless otherwise
required by ERISA); and

(iv) the Participant’s or Beneficiary’s right to bring an action for Benefits
under Section 502 of ERISA now that the claim has been denied on appeal (subject
to Section 8.5).

(b) In the event of a claim requiring the Administrator to make a determination
regarding the Participant’s Disabled status, the Administrator shall ensure that
no deference is afforded to the prior determination, that the persons who made
the initial determination on behalf of the Administrator shall not be involved
in the review, and that the persons who make the decision on review on behalf of
the Administrator are not subordinates of the original decision-makers. In the
event that a medical judgment is required, the persons conducting the review
shall consult with a health care professional of appropriate training and
experience in the relevant field of medicine and shall identify any medical or
vocational experts consulted to the claimant. No health care professional
consulted in the course of the review shall be a person consulted in the course
of the original determination (or a subordinate of such

 

31



--------------------------------------------------------------------------------

person). The claim determination on review of a claim requiring the
Administrator to make a determination regarding the Participant’s Disabled
status shall be provided within 45 days (90 days, if the Administrator
determines that special circumstances require an extension and so informs the
Participant). In the event of such a claim denial, in addition to the items
required above, the Administrator shall provide a copy of any internal rule,
guideline, protocol or other similar criterion relied upon during the claims
process or a statement that such an internal rule, guideline, protocol or other
similar criterion was relied upon and that a copy will be provided upon request,
and if a medical necessity or experimental treatment or similar exclusion or
limit was imposed, the Administrator will provide an explanation of the
scientific or clinical judgment for the determination (applying the terms of the
Plan to the claimant’s medical circumstances) or a statement that such an
explanation will be provided free of charge upon request.

(c) All decisions on review shall be final and shall bind all parties concerned
to the maximum extent permitted by law.

Section 8.5 Arbitration.

(a) Notwithstanding anything herein to the contrary and to the extent permitted
by ERISA, upon completion of the claims process set forth in this Article 8, the
Administrator, a Participant or a Beneficiary will have the right to compel
binding arbitration with respect to any claim for Benefits or damages. If any
such party chooses to compel arbitration, the process and procedure shall be
governed by the terms and conditions of the American Express Company Employment
Arbitration Policy and Employment Arbitration Acknowledgment Form (“Policy”), to
the extent such Policy is consistent with the terms of the Plan. This includes,
but is not limited to, the Policy’s prohibition against claims being arbitrated
on a class action basis or on bases involving claims brought in a representative
capacity on behalf of any other similarly situated party. In addition, if any
party chooses to compel arbitration, the arbitrator will be bound by the
substantive terms of the Plan and ERISA (including, but not limited to, the
standard of review required by ERISA).

(b) To the extent required by Sections 2560.503-1(c)(2)-(3) and 2560.503-1(d) of
the Labor Regulations, arbitration shall not be required in the case of a claim
which requires the Administrator to make a determination with respect to the
Participant’s Disabled status.

Section 8.6 Burden of Proof. Notwithstanding anything herein to the contrary, to
the extent a Participant or Beneficiary asserts entitlement to Benefits based
upon facts not contained in the Plan’s records, such person shall be required to
provide satisfactory affirmative evidence of such facts. For avoidance of doubt,
if a person claims entitlement to benefits based upon Compensation for
RSP-Related Account or RP-Related Account purposes, Years of Service, or Base
Salary, Annual Incentive Awards or PG Awards, that are not reflected in the
Plan’s records, such person must provide satisfactory affirmative evidence of
such Compensation, Years of Service, Base Salary, Annual Incentive Awards or PG
Awards. The Administrator shall have the sole and exclusive discretion to
determine whether the above-referenced affirmative evidence is satisfactory.

 

32



--------------------------------------------------------------------------------

Section 8.7 Administrator’s Sole Authority. Notwithstanding Section 3.2 or any
other provision of the Plan, the Administrator shall have the sole and exclusive
authority with respect to any matter, action or decision under this Article 8,
and the Committee shall have neither any authority with respect to such matters,
nor the right or ability to limit or to interfere in any way with the
Administrator’s authority with respect to such matters.

ARTICLE 9

AMENDMENT & TERMINATION

Section 9.1 Plan Amendment. The Committee or its delegate may, at any time,
amend or terminate the Plan, provided that the Committee may not reduce or
modify the amount of any Benefit payable to a Participant or any Beneficiary
receiving Benefit payments at the time the Plan is amended or terminated.
Notwithstanding the foregoing, the Committee shall not have the right to amend
or modify the terms and provisions of the Plan to the extent such amendment or
modification would result in a violation of Section 409A.

Section 9.2 Effect of Plan Termination. If the Plan is terminated, no additional
deferrals or contributions shall be credited to any Participant Account
hereunder. Following Plan termination, Participants’ Accounts shall be paid at
such time and in such form as provided under Article 6. Notwithstanding the
foregoing, either at the time of termination or on a subsequent date, the
Committee may, in its discretion, determine to distribute the then existing
Account balances of Participants and Beneficiaries and, following such
distribution, there shall be no further obligation to any Participant or
Beneficiary under the Plan; provided, however, that the authority granted to the
Committee under this Section 9.2 shall be implemented in compliance with the
requirements of and only to the extent permissible under Section 409A.

ARTICLE 10

GENERAL PROVISIONS

Section 10.1 Unfunded Status. Nothing in the Plan shall create, or be construed
to create, a trust of any kind or fiduciary relationship between the Company and
the Participant, his or her designated Beneficiary, or any other person. Any
funds deferred under the provisions of the Plan shall be construed for all
purposes as a part of the general funds of the Company, and any right to receive
payments from the Company under the Plan shall be no greater than the right of
any unsecured general creditor. The Company may, but need not, purchase any
securities or instruments as a means of hedging its obligations to any
Participant under the Plan.

Section 10.2 Non-Transferable. The right of any Participant, or other person, to
the payment of deferred compensation under the Plan shall not be assigned,
transferred, pledged or encumbered except by the laws of descent and
distribution.

Section 10.3 No Right to Continued Employment. Participation in the Plan shall
not be construed as conferring upon the Participant the right to continue in the
employ of the Company as an executive or in any other capacity. The Company
expressly reserves the right to dismiss any employee at any time without
liability for the effect such dismissal might have upon him or her hereunder.

 

33



--------------------------------------------------------------------------------

Section 10.4 Plan Benefits Not Compensation Under Employee Benefit Plans. Any
deferred compensation payable under the Plan shall not be deemed salary or other
compensation to the Participant for the purpose of computing the benefits under
any plan or arrangement (including but not limited to any “employee benefit
plan” under ERISA) except as expressly provided in such plan or arrangement.

Section 10.5 Compliance with Section 409A. The Plan is intended to comply with
Section 409A, and shall be interpreted, operated and administered consistent
with this intent and the Policy. To the extent the terms of the Plan fail to
qualify for exemption from or to satisfy the requirements of Section 409A, the
Plan may be operated in compliance with Section 409A pending amendment to the
extent authorized by the Internal Revenue Service. In such circumstances, the
Plan will be administered in a manner which adheres as closely as possible to
its existing terms while complying with Section 409A.

Section 10.6 No Guarantee of Tax Consequences.

(a) The Company makes no representations or warranties and assumes no
responsibility as to the tax consequences to any Participant who enters into a
deferred compensation agreement with the Company pursuant to the Plan or any
such Participant’s Beneficiary. Further, payment by the Company to Participant
(or to a Participant’s Beneficiary or Beneficiaries) in accordance with the
terms of the Plan, including any designation of Beneficiary on file with the
Administrator at the time of Participant’s death, shall be binding on all
interested parties and persons, including Participant’s heirs, executors,
administrators and assigns, and shall discharge the Company, its directors,
officers and employees from all claims, demands, actions or causes of action of
every kind arising out of or on account of Participant’s participation in the
Plan, known or unknown, for himself or herself, his or her heirs, executors,
administrators and assigns.

(b) No person connected with the Plan in any capacity, including, but not
limited to, the Company and its directors, officers, agents and employees, makes
any representation, commitment, or guarantee that any tax treatment, including,
but not limited to, Federal, state and local income, estate and gift tax
treatment, will be applicable to any amounts deferred under the Plan, or paid to
or for the benefit of a Participant or Beneficiary under the Plan, or that such
tax treatment will apply to or be available to a Participant or Beneficiary on
account of participation in the Plan.

(c) Any agreement executed pursuant to the Plan shall be deemed to include the
above provision of this Section 10.6.

Section 10.7 Limitations on Liability. Neither the establishment of the Plan nor
any modification thereof, nor the creation of any account under the Plan, nor
the payment of any benefits under the Plan shall be construed as giving to any
Participant or other person any legal or equitable right against the Company, or
any officer or employer thereof except as provided by law or by any Plan
provision. No person (including the Company) in any way guarantees any
Participant’s Account from loss or depreciation, whether caused by poor
investment performance of a deemed investment or the inability to realize upon
an investment due to an insolvency affecting an investment vehicle or any other
reason. In no event shall the Company or any

 

34



--------------------------------------------------------------------------------

successor, employee, officer, director or stockholder of the Company, be liable
to any person on account of any claim arising by reason of the provisions of the
Plan or of any instrument or instruments implementing its provisions (except
that the Company shall make benefit payments in accordance with the terms of the
Plan), or for the failure of any Participant, Beneficiary or other person to be
entitled to any particular tax consequences with respect to the Plan, or any
credit or distribution hereunder.

Section 10.8 Severability. If any provision of the Plan is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted herein.

Section 10.9 Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be considered in the construction of the Plan.

Section 10.10 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of New York to the extent not superseded by
federal law, without reference to the principles of conflict of laws.

*    *    *    *    *

 

35



--------------------------------------------------------------------------------

SCHEDULE A

DEFERRAL ACCOUNT SCHEDULE RATE

For each calendar year, the Schedule Rate used to determine the earnings
credited on a Participant’s Deferral Accounts for such calendar year shall be
determined under the following metric, based on Amex’s “ROE” for such calendar
year and its “ROE Target Range” for such calendar year:

 

Amex’s ROE

  

Schedule Rate

Below ROE Target Range    Moody’s A Rate Within ROE Target Range    9% Above ROE
Target Range    11%

Amex’s “ROE” for a calendar year means Amex’s consolidated annual return on
equity for such calendar year, as reported by Amex, subject to adjustment for
significant accounting changes as determined by the Committee in its sole
discretion.

Amex’s “ROE Target Range” for a calendar year means the ROE target range
announced by Amex and in effect on January 1st of such calendar year.

Except as otherwise provided by Section 7.2(b)(ii) of the Plan, the Schedule
Rate under this Schedule A for any calendar year may be changed by the
Committee, prospectively or retrospectively, in its sole discretion, without
prior notice to or consent of Participants or Beneficiaries.

 

36